Citation Nr: 0018634	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin 
disorder, a kidney disorder, vision problems, numbness of the 
legs, and headaches, claimed as the result of exposure to 
herbicides during service.


REPRESENTATION

Appellant represented by:	State Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim of 
entitlement to service connection for PTSD, and service 
connection for a skin condition, kidney problems, vision 
problems, numbness of the legs, and headaches as the result 
of exposure to herbicides.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
suffers from PTSD.

2.  The veteran does not have a disease which may be 
presumptively service connected under the provisions of 38 
C.F.R. 3.309(e).

3.  The veteran has not presented competent evidence that he 
was exposed to herbicides while in service, or competent 
medical evidence of a causal relationship between his alleged 
herbicide exposure during service and any chronic skin 
disorder, kidney disorder, vision problems, numbness of the 
legs, or headaches.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
chronic skin disorder, a kidney disorder, vision problems, 
numbness of the legs, and headaches, claimed as the result of 
exposure to herbicides during service, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for PTSD, and entitled to service connection for a chronic 
skin disorder, a kidney disorder, vision problems, numbness 
of the legs, and headaches as the result of exposure to 
herbicides during service.  The VA may pay compensation for 
"disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service."  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The threshold 
question that must be answered in the present case is whether 
the veteran has presented a well-grounded claim for service 
connection.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  See Epps 
v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is one which, under case law, lay observation is 
considered competent to prove its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation.  To establish 
well groundedness in this manner, the evidence must show that 
the condition was observed during service or any applicable 
presumption period, that continuity of symptomatology was 
demonstrated thereafter, and there must be competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

Regarding his claim for service connection for a chronic skin 
disorder, a kidney disorder, vision problems, numbness of the 
legs, and headaches, the veteran claims that he was exposed 
to herbicides while serving on active duty in Vietnam, and 
that he has a chronic skin disorder, a kidney disorder, 
vision problems, numbness of the legs, and headaches as a 
direct result of this exposure.  Under the provisions of 38 
C.F.R. 3.309(e)(1999), if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. 3.309(e) shall 
be service connected if the requirements of 38 C.F.R. 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 3.307(d) are also satisfied.  These 
diseases include chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  
Further, according to 38 C.F.R. 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

In the present case, the veteran maintains that he currently 
suffers from PTSD.  

However, medical records are negative for a diagnosis of 
PTSD.  A careful review of the record reveals that there is 
no competent medical evidence to establish that the veteran 
suffers from PTSD.  While the veteran may believe that he 
currently suffers from PTSD, in the absence of medical 
evidence diagnosing PTSD, the veteran has not met his initial 
burden of submitting evidence of a well-grounded claim.  The 
veteran, as a lay person, is not competent to offer an 
opinion that requires medical expertise, such as whether he 
currently has a psychiatric disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because the veteran 
has failed to prove this essential element of his claim, his 
claim for service connection for PTSD is not well grounded 
and must be denied.

The Board notes that it has not been made aware of any 
outstanding evidence which could serve to well ground the 
veteran's claim for service connection.  Accordingly, there 
is no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

The Board further views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for service connection for PTSD, and the 
reasons why his current claim must fail.  See Graves v. 
Brown, 9 Vet.App. 172, 173 (1996); Robinette v. Brown, 8 
Vet.App. 69, 77-78(1995).

2.  Entitlement to service connection for a chronic skin 
disorder, kidney disorder, vision problems, numbness of the 
legs, and headaches, claimed as the result of exposure to 
herbicides during service.

The Board observes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1998 (hereinafter, the 
"Court") issued a precedential decision which clarified that 
the presumption of inservice herbicide exposure applies only 
in cases where a veteran both served in the Republic of 
Vietnam during the designated time period and subsequently 
developed one of the diseases listed in 38 C.F.R. 3.309(e), 
as described above.  McCartt v. West, 12 Vet. App. 164, 168 
(1999).  A review of the diseases which may be presumptively 
service connected under 38 C.F.R. 3.309(e) reveals that the 
appellant's chronic skin disorder (diagnosed as seborrheic 
dermatitis), kidney disorder (acute complaints diagnosed as 
probable musculoskeletal back pain rule out left kidney 
lesion), vision problems (normal objective eye exam with 
presbyopia), numbness of the legs (diagnosed as probable mild 
forms of meralgia paresthetic, brought on by certain 
prolonged body positions), and headaches are not included 
among the listed disorders.  Therefore, the veteran is unable 
to take advantage of the presumptive provisions of this 
regulation, and must provide evidence that he: (1) was 
exposed to herbicides in service; and (2) that his currently 
claimed disabilities are related to such exposure.

Thus, the only evidence contained in the claims file which 
would tend to establish that the veteran was exposed to 
herbicides in service, and further, that his claimed 
disabilities are related to such exposure, is the veteran's 
own contentions, as set forth in various correspondence 
received by VA.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran has not been shown to be a medical 
expert, he is not qualified to express an authoritative and 
probative opinion regarding any medical causation.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court held that a veteran does not meet his or her burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.

Accordingly, because the veteran has failed to produce any 
competent medical evidence of any connection between his 
claimed disabilities and his alleged herbicide exposure, his 
claim for service connection must be denied as not well 
grounded, and the VA has no obligation to further develop his 
claim.  See Epps, supra; Grivois v. Brown, 5 Vet. App. 
136,140 (1994).

Again, the Board notes that it has not been made aware of any 
outstanding evidence which could serve to well ground the 
veteran's claim for service connection.  Accordingly, there 
is no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to present a well-
grounded claim for service connection for a chronic skin 
disorder, a kidney disorder, vision problems, numbness of the 
legs, and headaches as the result of herbicide exposure, and 
the reasons why his current claim must fail.  See Graves v. 
Brown, 9 Vet.App. 172, 173 (1996); Robinette v. Brown, 8 
Vet.App. 69, 77-78(1995).



ORDER

Evidence of a well-grounded claim having not been submitted, 
the veteran's claim for service connection for PTSD is 
denied.

Evidence of a well-grounded claim having not been submitted, 
the veteran's claim for service connection for a chronic skin 
disorder, a kidney disorder, vision problems, numbness of the 
legs, and headaches, claimed as the result of exposure to 
herbicides during service, is denied.




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


